Title: From Thomas Jefferson to George W. P. Custis, 23 February 1804
From: Jefferson, Thomas
To: Custis, George W. P.


               
                  Sir 
                  Washington Feb. 23. 04.
               
               On the reciept of your letter I rode to the Hamburg hill from whence you suppose a bridge may be advantageously thrown across the river. comparing this with the other positions, below and above, which have been proposed, I observe that in proportion as they lengthen the road they shorten the bridge. it will rest with the legislature to decide at which place or places they will authorize the establishment of a bridge. the inhabitants of Georgetown think their interests will be much injured by any bridge below their port. in this clashing of interests between different points of the territory to all of which I sincerely wish prosperity, I hold myself aloof from medling, no law calling on me to do otherwise. should it be made my duty to take any part in it, I shall certainly place every local interest out of view and regard the general interest only. Accept my salutations and respect.
               
                  Th: Jefferson 
               
            